


EXHIBIT 10.14

 

Fiscal year      cycle of the

LA-Z-BOY INCORPORATED 2017 OMNIBUS INCENTIVE PLAN

 

AWARD AGREEMENT

 

This Agreement (the “Agreement”) is made effective              (the “Grant
Date”) between La-Z-Boy Incorporated (the “Company”) and NAME (the “Employee”).

 

This Agreement confirms grants to the undersigned Employee of Option Awards,
conditional Performance Awards and/or Restricted Stock, and outlines terms of
Short-term Cash Incentive award payable to such Employee pursuant to and subject
to all terms and conditions of the La-Z-Boy Incorporated 2017 Omnibus Incentive
Plan (“Plan”), which was effective as of April 29, 2018.  This Agreement is also
subject to the award notification letter dated              (“Notification”) as
well as the applicable specific and general conditions set forth in attached
Appendix A.

 

The principal features of the foregoing grants and award are as follows:

 

Options

 

“OPTION DATE” is           

 

TOTAL SHARES SUBJECT TO PURCHASE OPTION:  <<FYxx_NQSOs>>

 

SCHEDULED VESTING DATES

NO. OF SHARES / PRICE PER SHARE:

 

 

 

<<Options_vested_each_year>>/ $XX.XX

 

<<Options_vested_each_year>>/ $XX.XX

 

<<Options_vested_each_year>>/ $XX.XX

 

<<Options_vested_each_year>>/ $XX.XX

 

All options not exercised by              shall be forfeited.

 

Performance Award Shares (           Cycle)

 

MAXIMUM PERFORMANCE AWARD SHARES*

<<FYxxFYxx_Maximum_Performance_Shares>>

TARGET PERFORMANCE AWARD SHARES*

<<FYxxFYxx_Target_Performance_Shares>>

 

--------------------------------------------------------------------------------

* Subject to attainment of Performance Goals.

 

1

--------------------------------------------------------------------------------



 

Restricted Stock

 

TOTAL SHARES OF RESTRICTED STOCK:   XXX

 

SCHEDULED VESTING DATES

 

(PERIOD OF RESTRICTION):

NUMBER OF SHARES:

 

 

 

<<Restricted_stock_vested_each_year>>

 

<<Restricted_stock_vested_each_year>>

 

<<Restricted_stock_vested_each_year>>

 

<<Restricted_stock_vested_each_year>>

 

Short Term Incentive Award

 

The incentive payment you receive will be determined by multiplying (a) your
Eligible Earnings (base compensation, including vacation and holiday pay, earned
during the fiscal year), times (b) your Target Short-Term Cash Incentive
Opportunity shown below, times (c) the Company Achievement Percentage, which
will be determined by how La-Z-Boy Incorporated performs in <<Goals>> during the
fiscal year.

 

PERFORMANCE PERIOD:

Fiscal Year       

 

TARGET SHORT-TERM CASH INCENTIVE
OPPORTUNITY:                                            % of Eligible Earnings

 

COMPANY ACHIEVEMENT PERCENTAGE RANGE:   0% - 200%

 

Your signature below indicates your agreement that the foregoing grants and
award are subject to all of the terms and conditions contained in the Plan, in
attached Appendix A as well as in the accompanying Notification.  Your signature
below also indicates that you have received and read a copy of the Plan.  The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated by reference.  In the event of a conflict between any term
or provision contained in this Agreement and a term or provision of the Plan,
the applicable terms and provisions of the Plan will govern and prevail.

 

La-Z-Boy Incorporated

 

Employee

 

 

 

 

 

 

Kurt Darrow

 

 

Chairman, President and

 

 

Chief Executive Officer

 

 

 

2

--------------------------------------------------------------------------------



 

AWARD AGREEMENT

 

APPENDIX A - TERMS AND CONDITIONS

 

Terms not defined in this Appendix A are, where applicable, defined as in the
Plan.

 

1.                                      Stock Options

 

A.                                    Exercising Options

 

Subject to the terms of Section 13 (Payment) and Section 18.3 (Withholding
Taxes) of the Plan, you may exercise Options that have vested by delivering a
notice of exercise as described in Section 7 of this Appendix A or by execution
of the stock exercise procedures established on the Merrill Lynch Benefits
OnLine® website.  When you exercise an Option, you pay the grant price for
Company stock.  You may retain the stock (and, if you choose, sell it at a later
date), or you may direct that the stock be sold immediately.  The Company has
engaged Merrill Lynch to provide services for exercising Options.

 

You may exercise options in one of three ways:

 

(a)                                 Cash Purchase Exercise

 

You pay the grant price multiplied by the number of shares covered by the
Options you are exercising, plus applicable taxes by (i) sending a check or
wiring funds to Merrill Lynch or (ii) having sufficient funds in your Merrill
Lynch account before you deliver notice of exercise.  All of the shares covered
by the Options being exercised are credited to your Merrill Lynch account.

 

(b)                                 Cashless Exercise

 

You may exercise your Options without any initial cash outlay.  There are two
methods of cashless exercise:

 

(i)                                     Cashless Hold - Merrill Lynch sells
enough shares covered by the Options you are exercising to purchase all of the
shares covered by the Options being exercised and to pay applicable taxes,
costs, and fees.  The remaining shares are credited to your Merrill Lynch
account.

 

(ii)                                  Cashless Sell - Merrill Lynch sells all
shares covered by the Options you are exercising, deducts the cost of the stock
you purchased plus applicable taxes, costs, and fees, and sends you a check or
wires the net proceeds to your bank account.

 

Certain participants are required to have cashless exercises executed in certain
circumstances, including to satisfy tax liabilities.

 

(c)                                  Stock Swap

 

You may exercise your Options by delivering to Merrill Lynch shares of Company
stock that you have owned for at least six months, duly endorsed for transfer to
the Company, having a fair market value on the date you deliver it equal to the
grant price multiplied by the number of shares covered by the Options you are
exercising, plus applicable taxes.

 

3

--------------------------------------------------------------------------------



 

You have access to the secure Benefits OnLine® website at www.benefits.ml.com. 
Benefits OnLine provides grant summaries, modeling, and the ability to exercise
options and direct that stock be sold.  The Company’s executive officers and
other Section 16 Insiders are required to conduct equity award transactions
through the Merrill Lynch Financial Advisor team designated to service the
accounts.

 

B.                                    Termination of Options

 

The Options granted by this Agreement will terminate and be of no force or
effect at the close of business on the ten-year anniversary of the date they are
granted, unless they terminate earlier as provided below.

 

If you cease to be employed by the Company or one of its Affiliates, your
Options will terminate or be exercisable as follows:

 

Termination of employment.  If you cease to be an Employee for any reason other
than for Cause, your Retirement, or death or Disability as described below, your
unvested Options will immediately terminate and your vested Options will
automatically terminate ninety (90) days after you cease to be an Employee
except for any Options that expire earlier by their terms.  For purposes of this
Agreement, the following are not deemed to be a termination of employment: (i) a
transfer from the Company to one of its Affiliates, from an Affiliate to the
Company, or between Affiliates; or (ii) a leave of absence authorized by the
Company or an Affiliate.  For purposes of the Plan, termination of employment
will be deemed to occur on the date on which you are no longer obligated to
perform services for the Company or any of its Affiliates and your right to
reemployment is not guaranteed either by statute or contract, regardless of
whether you continue to receive compensation from the Company or any of its
Affiliates.

 

Cause.  If you are terminated for Cause, as defined in the Plan, your vested
options will terminate immediately.

 

Retirement.  For purposes of this Agreement, “Retire” means that you are at
least 55 years old, have been employed by the Company or an Affiliate for at
least 10 years, and retire with the Company’s consent. If you Retire, all of
your unvested Options granted at least ten months earlier will immediately fully
vest, and you may exercise your Options during the following 36 months except
for Options that expire earlier by their terms. Options granted less than ten
months before you Retire will be cancelled.

 

Death or Disability.  If you cease to be an Employee because you die or you
become Disabled as defined by the Plan, all of your unvested Options will
immediately fully vest, and you (or your beneficiary or personal representative)
may exercise your Options during the 36 months after you become Disabled or die
(whichever occurs first) except for Options that expire earlier by their terms.

 

4

--------------------------------------------------------------------------------



 

2.                                      Restricted Stock and Stock Units

 

All Restricted Stock Units will be settled in cash.

 

Termination of Employment.  If you cease to be an Employee other than because
you die or become Disabled, you forfeit any Restricted Stock or Stock Units that
have not vested, or for which applicable restrictions and conditions have not
lapsed, and you have no further rights with respect to your Award of Restricted
Stock or Stock Units.  If you die or become Disabled during the applicable
restriction period, all of your Restricted Stock or Stock Units will immediately
vest, all transfer restrictions imposed by the Plan or this Agreement will
immediately terminate, and all Stock Units will be settled in cash no later than
75 days following the Company’s fiscal year in which the restrictions lapsed.

 

3.                                      Performance Shares and Performance Units

 

All Performance Units will be settled in cash.

 

Termination of Employment.  You will not be entitled to receive any Performance
Shares or Performance Units if, except in the circumstances described below, you
cease to be an Employee before the end of the three-year performance period.

 

Death, Disability or Retirement. Regardless of the above employment requirement,
the Company’s Compensation Committee may, in its discretion, determine that you
are entitled to a partial payout of an award if, before the expiration of the
three-year performance period, (i) you Retire, (ii) you become Disabled, or
(iii) you die, then you (or, if applicable, your estate) may receive a partial
payout of this Award based on any fiscal years that have been completed at the
time you die, Retire, or become Disabled.  If the payout will be made, it will
be based on the portion of the Award that you were eligible to receive based on
targets established for, and limited to, such completed fiscal year or years,
and the Company’s actual performance against those targets.  The Compensation
Committee’s determination of your entitlement to this partial payout will be
made after the conclusion of the performance period. Any payout of this portion
of the Award will occur on June 30, 2021, along with the payout of other awards
from the Plan’s tranche of grants for that time period.

 

Corporate Transactions.  Any Performance Awards for unexpired terms shall be
paid as if the term thereof were complete, based on the best financial
information available to the Company of the Company’s performance as of the
close of business on the day immediately preceding the Change in Control or
Corporate Transaction; provided, however, that in determining whether and to
what extent Performance Criteria of such Performance Awards have been satisfied,
where such Performance Criteria are based on results that accumulate over the
term of such Awards or over one year of such term (e.g., earnings per share),
the performance requirement of such Performance Criteria shall be prorated in
accordance with the portion of the term or year that occurred prior to the
Change in Control or Corporate Transaction.  Payouts may occur only if they are
in compliance with Section 409A of the Internal Revenue Code.

 

5

--------------------------------------------------------------------------------



 

4.                                      Short-Term Cash Incentive (Management
Incentive Program)

 

Termination of Employment.  Except in the circumstances described below, you
must be actively employed on the last day of the Fiscal Year to be eligible to
receive payment of the short-term cash incentive (under the Management Incentive
Program, or “MIP”).

 

Disability or Retirement.  If you Retire or became Disabled during the Fiscal
Year, you will be entitled to receive payment based on your Eligible Earnings
during the year.

 

Death.  If you die during or after the Fiscal Year before receiving a MIP
payment that you would otherwise receive, payment based on your Eligible
Earnings will be made to your estate.

 

Approved Leave of Absence.  Being on an approved leave of absence (including
workers compensation leave, military leave, or leave approved pursuant to the
Family and Medical Leave Act), does not affect your eligibility to receive a MIP
payment based on your Eligible Earnings during the fiscal year.

 

5.                                      Forfeiture or Return of Awards

 

If the Company is required to prepare a material accounting restatement, you may
be required to forfeit any Award you earned within three years of when the
financial statements that were later restated were filed, if the Board or
Committee, in its sole discretion, determines that you engaged in misconduct,
the amount of the award was based on achieving performance goals, and it is
later determined that those goals were not achieved.  In addition, if, within
one year after you receive payment of an award or exercise an option, the Board
determines in its discretion that you have materially harmed the Company, then
you will be required to pay the Company any gain you realized.  Additionally, if
the Company is required to prepare an accounting restatement due to material
noncompliance, the Company will be entitled to, and may be required to, seek
recovery of an award paid to any participant where the misstatement caused an
error in incentive-based compensation.

 

6.                                      Notices

 

Any notice under this Agreement to the Company should be addressed to La-Z-Boy
Incorporated in care of its Secretary at One La-Z-Boy Drive, Monroe, Michigan
48162, and, if to you, it will be addressed to your address appearing in the
Company’s personnel records, or to either party at a different address that the
party designates in writing to the other party.  Any such notice will be deemed
effective when received.

 

6

--------------------------------------------------------------------------------
